Citation Nr: 0640065	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for meningioma of the 
brain, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1956, and from May 1960 to January 1980.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which found that 
the veteran had not presented sufficient new and material 
evidence to reopen his claim of entitlement to service 
connection for meningioma of the brain.  In January 2004, the 
veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing.

In July 2004, the Board issued a decision which reopened the 
veteran's claim and remanded the matter for additional 
development.  In January 2006, another remand for additional 
development was issued by the Board.  



FINDING OF FACT

A meningioma of the brain was not present in service, and is 
not the result of exposure to ionizing radiation in service.



CONCLUSION OF LAW

A meningioma of the brain was not incurred in or aggravated 
by service, nor may it be presumed to be the result of 
exposure to ionizing radiation in service.  38 U.S.C.A. 
§§ 1110, 1112(c), 1113, 1131, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(d), 3.311 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a July 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the July 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May 2005 and July 2006 SSOC's were issued, each of which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in July 2006, the veteran was provided with the 
provisions of the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.309(d), certain diseases may be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands bronchiolo-alveolar 
carcinoma, and primary liver cancer.  A radiation exposed 
veteran is one who, while serving on active duty, was exposed 
to a radiation risk activity.  These activities include on-
site participation involving atmospheric detonation of a 
nuclear device, occupation of Hiroshima or Nagasaki between 
August 6, 1945, and July 1, 1946, and internment as a POW of 
the Japanese who was subject to the same degree of exposure 
as a member of the Hiroshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within an otherwise 
applicable presumptive period, and it is contended that that 
disease was the result of exposure to ionizing radiation, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  Where there is a range of doses to 
which the veteran may have been exposed, exposure at the 
highest level will be presumed.  Dose information will be 
requested in claims based on exposure to atmospheric nuclear 
weapons testing, exposure due to participation as a member of 
the Hiroshima or Nagasaki occupation forces, and in all other 
claims of exposure to ionizing radiation.  Radiogenic 
diseases consist of the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, nonmalignant thyroid nodular disease, 
urinary tract cancer, prostate cancer, and lymphomas other 
than Hodgkin's disease.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran contends that he was exposed to ionizing 
radiation during his service.  He stated that he flew flights 
onto Johnston Island which were carrying materials to be used 
in nuclear testing on the island in the 1960's.  He said that 
these materials were not in lead-lined containers, and that 
the loadmasters would come into the cockpit to get away from 
it.  He asserted that he first started to notice health 
problems in the mid-1970's, with mini-seizures and 
forgetfulness.

The veteran's service medical records were completely silent 
as to any complaints of, or treatment for, a meningioma.  His 
November 1979 separation examination was within normal 
limits.

In August 1987, the veteran was seen at the Brooke Army 
Medical Center with complaints of dizziness, reportedly 
followed by a bout of forgetfulness.  There had been no 
previous episodes.  The assessment was transient global 
amnesia, rule out transient ischemic attacks (TIA's).  In 
January and February 1993, he was seen with episodes of 
transient amnesia.  TIA's were ruled out; possible complex 
partial seizures were diagnosed.  On February 3, 1993, he 
reported periods of loss of concentration.  There was no 
scotoma, headaches, blurred vision, or slurred speech.  A 
meningioma was found in July 1993, for which he underwent 
surgical removal.  Some memory problems were noted following 
the surgery.  In August 1997, he stated that he had first 
started to notice difficulties with his memory in 1985, and 
that he had begun to bump into things in 1993.  A May 1998 
MRI showed no residual tumor.

In September 1998, the Department of the Air Force indicated 
that a thorough search of all records, to include those 
online, and those archived on microfilm and paper, as well as 
records of internal and external exposure to radiation 
developed between November 1953 and January 1980, did not 
show any indication that the veteran had been exposed.  The 
veteran also submitted articles pertaining to Operations 
Dominic and Shot Swordfish.  He also included a list of 
"Atomic Veterans"; the veteran was not listed as being 
exposed.

The record contains a January 2004 statement from the 
Assistant Chief of Neurology at the Brooke Army Medical 
Center, which stated that "[m]eningiomas are very slow 
growing tumors and it is quite possible that this tumor was 
present many years ago while he was on active duty."  

The veteran was afforded a VA examination in August 2004.  
After a complete review of the evidence of record, the 
examiner determined that the veteran suffers from cognitive 
dysfunctions related to the diagnosed meningioma.  It was 
stated that "so, according to a letter from his treating 
neurologist, [Dr. C.R.], from 20 January 2004, he states that 
since meningiomas are very slow-growing tumors, it was quite 
possible that the tumor was present many years ago while on 
active duty."  The examiner added an addendum to this 
examination in March 2005.  The opinion was reiterated that 
the veteran had cognitive dysfunctions related to the 
meningioma.  It was then stated, "It would be only mere 
speculation to state whether the tumor was present during 
that time period," meaning the veteran's period of service.

In January 2006, the case was again remanded for another 
opinion as to the etiology of the veteran's diagnosed 
meningioma.  In February 2006, the Chief Medical Officer 
(CMO) and the neurologist reviewed the entire claims folder.  
The CMO stated that they were not able to give an opinion 
regarding the likelihood that the veteran's meningioma had 
begun in service.  While it was acknowledged that meningiomas 
are slow-growing, there was no way for any clinician to 
definitively state that the tumor was present between 1950 
and 1980 while on active duty.  To render such an opinion 
would be mere speculation.  It was commented that just 
because the tumor is slow-growing does not definitely prove 
to a clinician that it was present.

After a careful review of the evidence of record, the Board 
finds that service connection for a meningioma, to include as 
the result of exposure to ionizing radiation, has not been 
established.  Initially, we must note that the presumptive 
provisions of 38 C.F.R. §§ 3.309(d) and 3.311 are not for 
application in the present case.  There is no indication that 
the veteran engaged in a radiation-risk activity, such as on-
site participation involving atmospheric detonation of a 
nuclear device.  Records of those veterans involved in 
Operation Dominic do not list the veteran.  Nor is there any 
indication in the record that the veteran was otherwise 
exposed to radiation, despite his assertions that he flew 
planes which were transporting nuclear materials for testing 
to Johnston Island.

The Department of the Air Force, after an exhaustive search 
of the relevant records, was unable to locate any evidence 
that the veteran sustained internal or external radiation 
exposure during his period of service.  As a consequence, 
there is no objective evidence that the veteran was exposed 
to ionizing radiation in service.  Moreover, there is no 
suggestion in the objective record that the veteran's 
meningioma, which was found in 1993, was present in service.  
The service medical records are completely silent as to this 
condition.  His neurologist stated that, given the slow-
growing nature of meningiomas, it is "possible" that the 
tumor had been present while he was on active duty.  
Subsequent VA examinations, conducted in August 2004 and 
February 2006, found that rendering an opinion that the 
meningioma had been present in service would require 
resorting to mere speculation.

Such speculative opinions cannot be used to establish service 
connection.  The use of equivocal language such as 
"possible" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may no" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by a physician is too 
speculative).  Since there is no definitive medical opinion 
in the veteran's favor, and given the silence of the service 
medical records and the post-service records from 1980 to 
1993 (the date of the diagnosis of a meningioma), it cannot 
be found that the veteran's meningioma had its onset during 
his period of service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a meningioma.


ORDER

Entitlement to service connection for meningioma of the 
brain, to include as due to exposure to ionizing radiation, 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


